Order entered September 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00150-CR
                                      No. 05-14-00151-CR

                               EMELIO PALACIO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-34223-L, F13-31254-L

                                           ORDER
       The Court REINSTATES the appeals.

       On August 1, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is represented by court-appointed counsel J. Daniel Oliphant; (3) Mr.

Oliphant’s explanation for the delay in filing appellant’s brief is his workload; and (4) Mr.

Oliphant requested thirty days from the September 23, 2014 findings to file appellant’s brief.

       We ORDER appellant to file his brief by OCTOBER 23, 2014. Because appellant’s

brief is already five months overdue, no further extensions will be granted. If the brief is not
filed by the date specified, the Court will utilize the available remedies to obtain appellant’s

brief.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.



                                                   /s/     LANA MYERS
                                                           JUSTICE